ATTORNEY GRIEVANCE COMMISSION                                                            *     IN THE
OF MARYLAND                                                                                    COURT OF APPEALS
                                                                                         *     OF MARYLAND
                       Petitioner
                                                                                         *
v.                                                                                             Misc. Docket AG
                                                                                         *     No. 34
BREON LAMAR JOHNSON                                                                            September Term, 2019
                                                                                         *
                       Respondent
                                                                                         *

                                                                                   ORDER

                       UPON CONSIDERATION of the Joint Petition of the Attorney Grievance

Commission and Respondent, Breon Lamar Johnson, to place Respondent on Inactive

Status by Consent pursuant to Maryland Rules 19-736(c), it is this 26th day of September,

2019;

                       ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it

is hereby GRANTED, and the Respondent, Breon Lamar Johnson, is hereby placed on

Inactive Status; and it is further,

                       ORDERED, that the Clerk of this Court shall remove the name of Breon Lamar

Johnson from the register of attorneys in the Court and certify that fact to the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761.



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                   /s/ Robert N. McDonald
                            2019-09-26
                            09:58-04:00                                            Senior Judge

Suzanne C. Johnson, Clerk